1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   VICTORIA JACQUELINE GUZMAN,                    )   Case No.: 1:18-cv-889 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 26)
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16                                                  )
17          Victoria Jaqueline Guzman and Andrew Saul, Commissioner of Social Security, have
18   stipulated for the award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28
19   U.S.C. § 2412(d). (Doc. 26) Subject to the terms of the stipulation, the Court ORDERS fees in the
20   total amount of $6,350.00 are AWARDED to Victoria Jaqueline Guzman.
21
22   IT IS SO ORDERED.
23
        Dated:     December 12, 2019                          /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
